107 N.J. Super. 175 (1969)
257 A.2d 726
ARAM AJAMIAN, PLAINTIFF-APPELLANT, AND BERTHA HOFFMAN, PLAINTIFF,
v.
THE TOWNSHIP OF NORTH BERGEN AND MILTON J. MUSS, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued September 23, 1969.
Decided October 2, 1969.
Before Judges KILKENNY, LABRECQUE and LEONARD.
Mr. Aram Ajamian argued the cause for appellant pro se.
Mr. Nicholas S. Schloeder argued the cause for respondents.
PER CURIAM.
The judgment is affirmed essentially for the reasons stated by Judge Lynch.